Citation Nr: 0808509	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-08 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran had active military service from October 1968 
until his retirement in October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Reno, Nevada.

The veteran testified before the undersigned at a March 2004 
hearing in Las Vegas, Nevada.  A transcript of that hearing 
is of record.

The veteran's appeal was previously before the Board in 
August 2004, at which time the Board remanded the veteran's 
claims of service connection for hypertension and a low back 
disability for further action by the originating agency.  The 
case has been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  Hypertension was not present within a year of service 
discharge and is not etiologically related to service.  

2.  A low back disability, to include arthritis, was not 
present within a year of service discharge and is not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
duty, nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

2.  A low back disability was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hypertension 
and a low back disability.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in July 2001, prior to its initial adjudication of the 
claims.  Although the originating agency did not specifically 
request the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's hypertension or 
low back disability.  Consequently, no disability rating or 
effective date will be assigned.  Accordingly, the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.  The Board 
recognizes that an October 2001 letter sent to Dr. Toder 
requesting the veteran's private treatment records, was 
returned as  undeliverable.  During the veteran's March 2004 
hearing he indicated that he attempted to obtain treatment 
records from Dr. Toder; however, he was informed that the 
records were retired to a storage area and no longer 
available.  Given the unavailability of  Dr. Toder's records, 
the Board finds that any further efforts to locate the 
records would be fruitless. 

The Board has also considered the representative's contention 
that the VA examinations performed in response to the Board's 
remand are inadequate and the case should be remanded for 
additional examinations.  The Board does not agree.  The 
Board has found the reports of these examinations to be 
adequate for adjudication purposes and in compliance with the 
Board's remand directives.  Moreover, in view of the absence 
of any contrary medical opinion of record, the Board has no 
reason to question the opinions expressed by the VA 
examiners.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain diseases, including hypertension and arthritis, may 
be presumed to have been incurred in or aggravated by active 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Hypertension

Service medical records include the report of a July 1992 
medical examination, conducted for retirement purposes, which 
shows that the veteran's blood pressure reading was 122/88 
(sitting).  In his corresponding report of medical history, 
he reported a history of high or low blood pressure.  The 
treating physician indicated that in 1989 the veteran 
experienced high blood pressure but it since had resolved 
fully through diet and exercise and there were "no 
sequelae/no complications" (NSNC).  Nowhere in the veteran's 
service medical records was a diagnosis of hypertension ever 
rendered and there is no indication in the veteran's service 
medical records of high blood pressure readings prior to the 
July 1992 physician notation.  VA defines hypertension as 
existing when systolic readings are consistently 160 or more, 
or diastolic readings are predominantly 90 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2007).  

There are no reports or findings of hypertension in the years 
immediately following service.  The veteran's hypertension 
was noted to have had its onset in January 2002, many years 
after service.  As a matter of fact, a May 2001 VA treatment 
record specifically indicates that the veteran had no history 
of hypertension.  During the veteran's hearing, he contended 
that he was treated for high blood pressure sometime between 
1993 and 1995 by Dr. Toder, whose records, as explained 
above, are unavailable.  Thus, there is no corroborating 
evidence of this alleged treatment between 1993 and 1995.  
Moreover, this contention advanced in support of the 
veteran's claim for compensation benefits is contradicted by 
the history that he provided for clinical purposes in May 
2001 that he had no history of hypertension.  In the Board's 
opinion, the history provided by the veteran for clinical 
purposes is more reliable than that provided for compensation 
purposes.  

In any event, the record contains no contemporaneous medical 
evidence showing a diagnosis of hypertension prior to 2002 or 
medical evidence linking the veteran's current hypertension 
to his military service.

In July 2005 the veteran was provided a VA examination to 
ascertain the nature and etiology of his hypertension.  The 
examiner reported a thorough review of the veteran's claims 
folder.  Following the examination and the review of the 
claims folder, he opined that it was unlikely that the 
veteran's hypertension was related to service.  In support of 
his opinion he remarked that a review of blood pressure 
readings during service indicated normal blood pressure and a 
1992 reading, obtained prior to his discharge, was 98/70.  
Additionally, there was no evidence that he had been 
prescribed any pharmacological therapy to control 
hypertension in service.

In essence, the evidence of a nexus between the veteran's 
hypertension and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed nexus because laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.

Low Back Disability

Service medical records reflect multiple complaints of back 
pain and diagnoses pertaining to a back disability.  For 
instance, in November 1978 the veteran presented with 
complaints of low back pain after shoveling snow.  The 
diagnosis was low back strain.  In August 1983 the veteran 
again presented with complaints of low back pain.  He 
reported that while he was at work, he bent over and his back 
"gave out."  The diagnosis was muscle spasm - low back 
pain.  Motrin was prescribed and it was suggested that he use 
a heating pad.  A few months later, in December 1983, he 
again complained of back pain in the lumbar region.  It was 
recommended that he continue to take Motrin and use a heating 
pad.  A September 1987 emergency care and treatment record 
reflects a diagnosis of mechanical back pain which had ensued 
after the veteran attempted to lift a heavy box.  In April 
1988 the veteran complained of back pain after moving 
furniture.  The diagnosis was paraspinal muscle strain.  

In connection with his July 1992 medical examination for 
retirement, the veteran reported a history of recurrent back 
pain.  The examining physician noted findings of low back 
pain from 1979 to 1984 which were treated with Motrin and the 
end result was a full recovery along with NCNS.  In view of 
the normal findings on the retirement examination, it is 
clear that service medical records do not establish the 
presence of a chronic low back disorder.

The earliest post-service medical evidence of any low back 
disorder consists of private treatment records dated in April 
2001, almost 9 years after the veteran's discharge from 
service.  At that time, the veteran reported that he had been 
working as a mail carrier and had had intractable left leg 
pain for the past couple of months.  These records include no 
reference to any service trauma or to the presence of any 
pertinent symptoms during the period from 1992 to 2000.  In 
fact, there is no post-service medical evidence linking the 
veteran's current low back disability to his military 
service.

In August 2005 the veteran was provided a VA examination to 
ascertain the nature and etiology of his low back disability.  
The examiner reported a thorough review of the veteran's 
claims folder.  Following the review of the veteran's 
pertinent history and the examination of the veteran, the 
examiner opined that the veteran's present low back 
disability and surgery in April 2001, were not due to 
injuries that occurred during the course of his military 
service.  In further support of his rationale, he explained, 
the veteran has worked for the United States Postal Service 
as a letter carrier for a number of years and the type of 
work he performed is more likely the cause of his surgery and 
low back pain with radiation.  

The evidence of a nexus between the veteran's current low 
back disability and his military service is also limited to 
the veteran's own statements.  As noted above, lay persons, 
such as the veteran, are not competent to provide an opinion 
concerning medical causation. 

Accordingly, the Board also concludes that the preponderance 
of the evidence is against the veteran's low back claim.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a low back disability 
is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


